Douglas, J.,
concurring. I concur in the well-reasoned opinion and judgment of the majority. I write separately to comment, only, on section IV of the opinion. Crim.R. 24(F) provides:
“The court may direct that not more than six jurors in addition to the regular jury be called and impanelled to sit as alternate jurors. Alternate jurors in the order in which they are called shall replace jurors who, prior to the time the jury retires to consider its verdict, become or are found to be unable or disqualified to perform their duties. Alternate jurors shall be drawn in the same manner, have the same qualifications, be subject to the same examination and challenges, take the same oath, and have the same functions, powers, facilities, and privileges as the regular jurors. An alternate juror who does not replace a regular juror shall be discharged after the jury retires to consider its verdict. Each party is entitled to one peremptory challenge in addition to those otherwise allowed if one or two alternate jurors are to be impanelled, two peremptory challenges if three or four alternate jurors are to be impanelled, and three peremptory challenges if five or six alternate jurors are to be impanelled. The additional peremptory challenges may be used against an alternate juror only, and the other peremptory challenges allowed by this rule may not be used against an alternate juror.”
The rule is clear and unequivocal. It is disturbing that we are seeing a number of cases where the rule is being summarily ignored. The rule should be followed so long as it remains part of our trial practice. In a case less egregious than the case at bar, I believe violation of the rule might be grounds for reversal of a conviction. We should avoid even that possibility by simply following the rule.
*549With regard to the application of the rule in death penalty cases, I believe that, while bifurcated, both the guilt phase and the penalty phase are part of one trial. Accordingly, alternate jurors can be retained until deliberations begin in the penalty phase at which time they should be discharged in accordance with the rule. .